Opinion of the Court by
Judge Peters:
Even if appellant’s estimate of the value of the land of appellee to be taken as correct, the money was due at the time appellant entered and appropriated the land and it admits in the answer that appellee is entitled to interest on the price from the date of its entry, which would now nearly double the amount.
In addition to the value of the land actually taken and the interest on that value, the Englishes, witnesses for appellant, state that the disadvantages to appellee over and above the advantages to him resulting from the road, are the amount it would take to fence the land on both sides of the road, which according to the surveyors statement, will require- a line of fence on each side 153 poles long, and although there is no direct proof of the cost of building said fences, still we cannot say in view of the evidence of the Englishes in connection with the evidence of the other witnesses as to the amount of damages sustained by appellee in consequence of the running of the road through bis land, that the court below erred in the amount adjudged to appellee.
Wherefore the judgment is affirmed.